Citation Nr: 1640778	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to January 1946.  He died in July 2008.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  The case was previously before the Board in January 2013 and April 2014, at which point the Board remanded the case to the RO for evidentiary development.  In a September 2014 decision, the Board denied the instant claim.  The appellant appealed.  In a September 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the case back to the Board for action consistent with the joint motion. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected PTSD is reasonably shown to have contributed to his death from vascular dementia.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's original July 2008 death certificate listed Alzheimer's disease under the cause of death and an amended, March 2011 death certificate lists both dementia and PTSD as causes of death.  An explanation of the reasoning behind the amendment was not provided within the new death certificate.  The Veteran's death-causing dementia has also been characterized as vascular in nature and he had a history of hypertension and cerebrovascular accident (i.e. stroke).  

In the September 2015 joint motion, the parties found that in the September 2014 decision, the Board failed to address whether the Veteran's PTSD caused or aggravated his hypertension and whether hypertension caused or aggravated vascular dementia/Alzheimer's disease, noting that there is medical evidence of record, which suggests that these relationships might potentially exist.  

Subsequently, in an August 2016 medical opinion, a private psychiatrist, in pertinent part, opined that it is at least as likely as not that the Veteran's PTSD contributed to his hypertension, supporting this finding with citations to studies indicating a correlation between PTSD in Veterans and hypertension.  Thus, as hypertension is a primary risk factor for the occurrence of CVA/stroke and CVA/stroke is a clear cause of vascular dementia, the private psychiatrist's opinion establishes a basis for finding that the Veteran's PTSD contributed to his death from vascular dementia.  Moreover, there is no competent evidence of record tending to indicate that the Veteran's hypertension was not caused, or at least aggravated by, his service-connected PTSD and also no competent evidence tending to indicate that the hypertension did not significantly contribute to his death.  Thus, although the August 2016 opinion is primarily supported by studies, which tend to show a general association between PTSD and hypertension rather than by findings that tend to establish an actual causal connection between the instant Veteran's PTSD and his hypertension, it at least represents some competent, probative evidence that PTSD contributed to cause the Veteran's death.  

Accordingly, in the absence of specific evidence to the contrary and resolving all reasonable doubt in the appellant's favor, PTSD is established as having contributed to the Veteran's death and service connection for the cause of death is warranted.  38 C.F.R. § 3.102, 3.303, 3.312; Alemany v. Brown, 9 Vet. App. 518 (1996).

ORDER

Service connection for the cause of the Veteran's death is granted


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


